 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8       TAN VAN VO,

 9                             Petitioner,               CASE NO. C19-151-RAJ-BAT

10           v.                                          ORDER GRANTING UNOPPOSED
                                                         MOTION TO EXTEND THE TIME
11       JERI BOE,                                       TO FILE AMENDED PETITION.

12                             Respondent.

13          The Court GRANTS petitioner’s unopposed motion for extension of the date on which

14   the State must respond to his petition (Dkt. 11) and ORDERS:

15          1.     Petitioner’s amended petition for writ of habeas corpus is due by July 9, 2019.

16          2.     Respondent’s answer to the amended petition is due August 9, 2019.

17          DATED this 5th day of June 2019.

18

19                                                          A
                                                        BRIAN A. TSUCHIDA
20                                                      United States Magistrate Judge

21

22

23


     ORDER GRANTING UNOPPOSED MOTION
     TO EXTEND THE TIME TO FILE
     AMENDED PETITION. - 1
